Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 23, 2018.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00544-CV



            IN RE SAN JACINTO RIVER AUTHORITY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 2
                             Harris County, Texas
                         Trial Court Cause No. 1108033

                         MEMORANDUM OPINION

      On July 3, 2018, relator San Jacinto River Authority filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Theresa Chang, presiding judge of the County Civil Court at Law No. 2
of Harris County, to vacate her order dated May 1, 2018 granting plaintiffs’ petition
for a pre-suit deposition, and dismiss plaintiffs’ action for lack of subject matter
jurisdiction.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). Relator has not shown that the trial court clearly abused its discretion.

      We therefore deny relator’s petition for writ of mandamus.




                                       PER CURIAM


Panel consists of Justices Boyce, Christopher, and Donovan.




                                          2